Exhibit 4.19 CAPITAL SECURITIES GUARANTEE AGREEMENT BY AND BETWEEN HORIZON FINANCIAL CORP. AND WILMINGTON TRUST COMPANY DATED AS OF , 20 TABLE OF CONTENTS CAPITAL SECURITIES GUARANTEE AGREEMENT 1 RECITALS 1 ARTICLE I DEFINITIONS AND INTERPRETATION 1 SECTION1.1DEFINITIONS AND INTERPRETATION. 1 ARTICLE II TRUST INDENTURE ACT 3 SECTION2.1TRUST INDENTURE ACT; APPLICATION. 3 SECTION2.2LISTS OF HOLDERS OF SECURITIES. 4 SECTION2.3REPORTS BY THE GUARANTEE TRUSTEE. 4 SECTION2.4PERIODIC REPORTS TO GUARANTEE TRUSTEE. 4 SECTION2.5EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT. 4 SECTION2.6EVENTS OF DEFAULT; WAIVER. 4 SECTION2.7EVENT OF DEFAULT; NOTICE. 4 SECTION2.8CONFLICTING INTERESTS. 5 ARTICLE III POWERS, DUTIES AND RIGHTS OF GUARANTEE TRUSTEE 5 SECTION3.1POWERS AND DUTIES OF THE GUARANTEE TRUSTEE. 5 SECTION3.2CERTAIN RIGHTS OF GUARANTEE TRUSTEE. 6 SECTION3.3NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF GUARANTEE. 8 SECTION3.4SECURITIES. 8 ARTICLE IV GUARANTEE TRUSTEE 8 SECTION4.1GUARANTEE TRUSTEE; ELIGIBILITY. 8 SECTION4.2APPOINTMENT, REMOVAL AND RESIGNATION OF GUARANTEE TRUSTEE. 8 ARTICLE V GUARANTEE 9 SECTION5.1GUARANTEE. 9 SECTION5.2WAIVER OF NOTICE AND DEMAND. 9 SECTION5.3OBLIGATIONS NOT AFFECTED. 9 SECTION5.4RIGHTS OF HOLDERS. 10 SECTION5.5GUARANTEE OF PAYMENT. 10 SECTION5.6SUBROGATION. 10 SECTION5.7INDEPENDENT OBLIGATIONS. 10 ARTICLE VI LIMITATION OF TRANSACTIONS; SUBORDINATION 11 SECTION6.1LIMITATION OF TRANSACTIONS. 11 SECTION6.2RANKING. 11 ARTICLE VII TERMINATION 11 SECTION7.1TERMINATION. 11 ARTICLE VIII INDEMNIFICATION 12 SECTION8.1EXCULPATION. 12 SECTION8.2INDEMNIFICATION. 12 SECTION8.3COMPENSATION. 12 ARTICLE IX MISCELLANEOUS 12 SECTION9.1SUCCESSORS AND ASSIGNS. 12 SECTION9.2AMENDMENTS. 12 SECTION9.3NOTICES. 13 SECTION9.4BENEFIT. 13 SECTION9.5GOVERNING LAW. 13 SECTION9.6COUNTERPARTS. 13 CROSS REFERENCE TABLE SectionofTrustIndentureAct of1939,asamended SectionofGuaranteeAgreement 310(a) 4.1(a) 310(b) 4.1(c), 2.8 310(c) Not Applicable 311(a) 2.2(b) 311(b) 2.2(b) 311(c) Not Applicable 312(a) 2.2(a) 312(b) 2.2(b) 313 2.3 314(a) 2.4 314(b) Not Applicable 314(c) 2.5 314(d) Not Applicable 314(e) 1.1, 2.5, 3.2 314(f) 2.1, 3.2 315(a) 3.1(d) 315(b) 2.7 315(c) 3.1 315(d) 3.1(d) 316(a) 1.1, 2.6, 5.4 316(b) 5.3 317(a) 3.1 317(b) Not Applicable 318(a) 2.1(a) 318(b) 2.1 318(c) 2.1(b) Note: This Cross-Reference Table does not constitute part of this Agreement and shall not affect the interpretation of any of its terms or provisions. CAPITAL SECURITIES GUARANTEE AGREEMENT This
